Citation Nr: 0624371	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression to 
include as a result of exposure to herbicides.

2.  Entitlement to an increased disability rating for 
varicose veins, status post operative, left leg (left leg 
varicose veins), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision denied entitlement to service 
connection for depression as a result of exposure to 
herbicides, and also denied an increased disability rating 
for left leg varicose veins, currently rated as 20 percent 
disabling.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran currently has depression.

2.  The veteran's left leg varicose veins are not manifested 
by persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration. 


CONCLUSIONS OF LAW

1.  Depression was neither incurred in nor aggravated by 
military service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for left leg varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7120 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, 
the degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for already 
service-connected left leg varicose veins, or in the matter 
of the service connection claim for depression, a disability 
rating as well.  The failure to provide notice of the type of 
evidence necessary to establish the aforementioned effective 
dates and disability rating is harmless because the 
preponderance of the evidence is against the appellant's 
claims, and any questions as to the appropriate effective 
dates or disability rating to be assigned are moot.  Simply 
put, there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post-
service medical records are available, the veteran has been 
afforded a VA examination of his left leg varicose veins, and 
there is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claims.  

The Board recognizes that the veteran was not provided a VA 
examination for his service connection claim for depression.  
In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C), in Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he had suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding, the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et al., 345 
F.3d at 1356.  

In the instant appeal, the veteran contends that his 
depression was incurred as a result of his military service.  
As will be more fully explained below, the appellant has 
never been diagnosed with depression, and there is no 
evidence of depression for over 10 years following his 
separation from service.  For these reasons, the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (explaining that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

With respect to the veteran's presumed exposure to herbicides 
in service, the Board points out that depression is not a 
disorder subject to presumptive service connection under 38 
U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  Moreover, while an 
appellant is not precluded from proving that a disability 
resulted from in-service exposure to herbicides under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the 
Secretary of VA, based on a January 2003 report by the 
National Academy of Sciences (NAS), determined that a 
comprehensive review and evaluation of the available 
literature, which NAS conducted in conjunction with the 
report, permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there was no positive association between 
exposure to herbicides and any other condition for which he 
had not specifically determined that a presumption of service 
connection was warranted.  See 68 Fed. Reg. 27, 630-41 (May 
20, 2003).

Accordingly, remanding the case to obtain a medical opinion 
regarding whether the veteran's claimed depression is 
etiologically related to service is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the statutory duties to assist the veteran and 
provide him notice, or the implementing regulations. 

Service Connection Claim for Depression as a Result of 
Exposure to Herbicides

The veteran claims entitlement to service connection for 
depression as a result of exposure to herbicides while 
serving in the Republic of Vietnam.  The RO denied this claim 
because the competent evidence of record demonstrates that 
the veteran does not have a current diagnosis of depression.  
The Board agrees.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is 
no showing of a resulting chronic condition during service, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Service incurrence of psychosis may be presumed if manifested 
to a compensable degree within one year of the veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam Era period.  38 C.F.R. § 3.307.  
For these Vietnam Era veterans, diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same, and in so doing, to accept certain 
medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999). 

With the above criteria in mind, the Board notes that service 
medical records are devoid of complaints or findings 
pertaining to depression.  

The record is also negative for a compensably disabling 
psychosis within one year of the veteran's October 1969 
separation from active duty, and therefore the presumptions 
found at 38 C.F.R. §§ 3.307, 3.309 do not help the claimant.  

Moreover, the evidence of record includes no post-service 
suggestion of depression for more than a decade after 
separation from military service in 1969.  The earliest 
pertinent evidence is in an April 1980 VA clinical record 
collecting data on possible exposure to toxic chemicals, 
where it is noted that the veteran reports depression as a 
result of in-service exposure in Vietnam.  See also the April 
2003 VA examination of the veteran's left leg varicose veins, 
noting the patient's report of a past medical history of 
depression.  No physician, however, has ever linked 
depression to the veteran's service.  Most importantly, no 
examiner, including the April 2003 VA examiner, has ever 
diagnosed a current acquired psychiatric disorder manifested 
by depression.

To grant service connection, there must be competent evidence 
of a current disability.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Here, the record is devoid of competent 
evidence that the veteran has a current diagnosis of 
depression.  Thus, service connection for depression on 
either direct or presumptive bases must be denied.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309.

Moreover, as the evidence overwhelmingly preponderates 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107.

Increased Rating Claim for Left Leg Varicose Veins

The veteran claims entitlement to an increased rating for 
left leg varicose veins.  The RO denied this claim because 
the disorder is not manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  The Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Service connection for left leg varicose veins was granted in 
March 1970, and evaluated as 10 percent disabling.  This 
evaluation was increased to 20 percent in May 1996.  The 20 
percent evaluation has remained in effect since that time.

The RO has evaluated the veteran's left leg varicose veins as 
20 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7120.  That code provides for a 20 percent rating for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

At the veteran's April 2003 VA examination, he complained of 
some soreness while standing.  He reported such symptoms as 
increased protruding of varicose veins and increased areas of 
varicose veins to the medial aspect of the left thigh.  The 
veteran denied any significant edema or aching.  The veteran, 
moreover, denied any effect whatsoever on his usual 
activities.  He had edema with weight bearing but he reported 
it decreasing with rest and elevation.  The veteran denied 
any fatigue or abnormal sensation.  He did report an increase 
in the amount and numbers of varicose veins.  The veteran, 
however, denied any further treatment or any use of support 
hose. 

Physical examination by the April 2003 VA examiner showed 
adequate circulation to the lower extremity.  The examiner 
noted tortuous varicosities, bluish-purplish in discoloration 
to the medial aspect of the left leg, and medial and 
laterally to the lower extremity below the left knee.  There 
was aching to palpation.  The examiner, however, did not 
report any evidence of persistent edema and stasis 
pigmentation or eczema; nor did she find any ulceration.  
Therefore, the veteran does not meet the criteria for an 
evaluation in excess of 20 percent; in light of the 
foregoing, the Board finds that an increased rating is not in 
order, and the claim must be denied.  Id.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked written statements to VA by the veteran and his 
representative, or the claimant's own statements to the April 
2003 VA examiner.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, such 
statements addressing the veteran's current symptoms or 
manifestations are not probative evidence as to the issues on 
appeal.





	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for depression to include as a result of 
exposure to herbicides is denied.

An increased disability rating for left leg varicose veins is 
denied.



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


